SHARP, W., J.
The state appeals from the trial court’s order which dismissed a violation of probation proceeding against the defendant, Fai-dy. The trial court apparently concluded it lacked jurisdiction because the affidavit used to secure the arrest warrant for the probation violation was not sworn to under oath before a person authorized to administer oaths, as required by this court in Jackson v. State, 881 So.2d 666 (Fla. 5th DCA2004).
In Crain v. State, 914 So.2d 1015 (Fla. 5th DCA 2005) (en banc), we reaffirmed our holding in Jackson that such an affidavit is defective. However, we also explained the defective affidavit does not vitiate the warrant, and dismissal is inappropriate in instances in which the good faith exception to the exclusionary rule applies. Because the good faith exception may apply here, we summarily reverse the dismissal order and remand for reconsideration in light of Crain.
REVERSED AND REMANDED.
PLEUS, C.J., and PETERSON, E., Senior Judge, concur.